Citation Nr: 0211582	
Decision Date: 09/09/02    Archive Date: 09/19/02

DOCKET NO.  00-24 119	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Whether rating decisions dated June 21, 1977, and August 22, 
1977, that denied entitlement to a total disability rating 
based on individual unemployability due to service-connected 
disabilities (TDIU) involved clear and unmistakable error 
(CUE).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. L. Wight, Associate Counsel

INTRODUCTION

The veteran served on active duty from April 1942 to March 
1945.

This case comes before the Board of Veterans' Appeals (Board) 
by means of a February 2000 rating decision rendered by the 
New Orleans, Louisiana, Regional Office (RO) of the 
Department of Veterans Affairs (VA) which held that a June 
1977 RO denial of entitlement to TDIU benefits was not 
clearly and unmistakably erroneous.


FINDINGS OF FACT

1.  A June 1977 rating decision denied the veteran's claim 
for a TDIU rating.  This decision was confirmed and continued 
by a rating decision dated in August 1977.  The veteran did 
not file a timely appeal to these decisions after receiving 
notification thereof.

2.  At the time of the 1977 rating decisions, the combined 
rating for the veteran's service-connected disabilities was 
60 percent; the veteran's service-connected disabilities 
included residuals of a gunshot wound to his head classified 
as traumatic encephalopathy rated as 50 percent disabling, 
and loss of skull bone rated as 10 percent disabling.

3.  The rating decisions of June and August 1977 which denied 
a TDIU rating were inconsistent with the correct facts as 
they were known at that time; there were unequivocal medical 
opinions of record in 1977 that the veteran was unemployable 
due to residuals of the gunshot wound to his head and there 
was no medical evidence indicating that he was capable of 
employment.


CONCLUSION OF LAW

The June and August 1977 rating decisions that denied 
entitlement to a TDIU rating contain CUE.  38 U.S.C.A. §§ 
1155, 5107, 7105 (West 1991 & Supp. 2001); 38 C.F.R. §§ 
3.105, 3.340, 3.341, 4.16 (1977).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As an initial matter, the Board notes that there has been a 
significant change in the law during the pendency of this 
appeal.  On November 9, 2000, the President signed into law 
the Veterans Claims Assistance Act of 2000 (VCAA), 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West Supp. 2001).  This 
law eliminated the concept of a well-grounded claim, 
redefined the obligations of VA with respect to the duty to 
assist, and imposed on VA certain notification requirements.  
The final regulations implementing the VCAA were published on 
August 29, 2001, and they apply to most claims for benefits 
received by VA on or after November 9, 2000.  66 Fed. Reg. 
45,620, et seq. (Aug. 29, 2001) (to be codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  However, 
the United States Court of Appeals for Veterans Claims 
(Court) has held that the VCAA is not applicable in claims of 
CUE in a RO rating decision.  38 U.S.C.A. § 5109A, 38 C.F.R. 
§ 3.105(a); Livesay v. Principi, 15 Vet. App. 165, 178-79 
(2001); Parker v. Principi, 15 Vet. App. 407 (2002).  As this 
case involves the issue of CUE in RO rating actions, the VCAA 
is not applicable.  


Evidentiary Background:  The veteran served during World War 
II as a member of the 505th Parachute Infantry, 82nd Airborne 
Division, and participated in the Sicilian Campaign, the 
Italian Campaign, and the Northern France Campaign.  He 
sustained a compound, comminuted, complete fracture of the 
left parietal bone of his skull when he was struck by a rifle 
bullet while engaged in action against the enemy in France 
during June 1944.  The diagnoses included comminuted fracture 
of the left parietal bone with concussion and cerebral 
contusion.  He underwent a tantalum repair of the skull 
defect in January 1945.  Following this, he was diagnosed 
with encephalopathy, post-traumatic, manifested by headaches, 
weakness of the right upper extremity, due to injury in the 
left precentral gyrus.  He was given a certificate of 
disability for discharge in March 1945.

A VA rating decision dated in March 1946 shows that service 
connection was established for residuals of gunshot wound 
fracture of the mid-portion of the left parietal bone with 
cerebral concussion, rated 100 percent disabling.  Service 
connection was also established for malaria, rated 10 percent 
disabling.

An examination of the veteran by VA in August 1945 for 
disability evaluation purposes resulted in the following 
diagnoses:  (1) old, healed, compound fracture left parietal 
region of skull, secondary to shrapnel wound; (2) scar, left 
parietal region of skull; (3) metallic plate, left parietal 
region of skull; (4) injury, brain, residuals of gunshot 
wound, manifested by weakness and clumsiness of the right arm 
and hand, headaches and dizziness and tenderness in the area 
of the old skull fracture; and (5) no sign of malaria at this 
examination.

In August 1946, the veteran was again examined by VA for 
disability evaluation purposes.  It was reported that after 
he was released from service he returned to the same position 
he had before service with the civil service and worked 
steady and regular.  He had had no medical treatment since 
his release from service.

By a rating decision dated in November 1946, the veteran's 
service-connected disabilities were rated as follows:  (1) 
post-traumatic cerebral syndrome, residual skull fracture, 
left parietal region, with tantalum plate covering defect 
approximately .23 square inches, rated as 50 percent 
disabling from November 17, 1946; and (2) malaria, quiescent, 
rated as 0 percent disabling from November 17, 1946.

By a decision dated in July 1947, the Board held that the 
veteran was entitled to the grant of service connection for a 
back condition, classified as lumbosacral strain, chronic, 
recurrent.

By a rating dated in August 1947, the veteran's service-
connected disabilities were rated as follows:  (1) post-
traumatic cerebral syndrome, residual skull fracture, left 
parietal region with tantalum plate covering defect 
approximately .23 square inches, with subjective complaints 
referable to right arm and hand, rated as 50 percent 
disabling from November 17, 1946; (2) chronic lumbosacral 
strain, recurrent, rated as 20 percent disabling from 
November 11, 1946; and (3) malaria, quiescent, rated as 0 
percent disabling from November 17, 1946.  The combined 
rating for the service-connected disabilities was 60 percent 
from November 11, 1946.

By a rating decision dated in December 1948, the veteran's 
service-connected disabilities were rated as follows:  (1) 
gunshot wound residuals, fracture mid portion of left 
parietal bone; encephalopathy, traumatic, rated as 30 percent 
disabling from February 26, 1949; (2) skull loss of part of, 
inner outer tables area .02 (two tenths) square inches, rated 
as 10 percent disabling from February 26, 1949; (3) 
lumbosacral strain, mild, rated as 10 percent disabling from 
February 26, 1949; and (4) malaria, no relapses in the past 
year, rated as 0 percent disabling from February 26, 1949.  
The combined rating for the service-connected disabilities 
was 40 percent from February 26, 1949.

At a hearing in March 1949, the veteran reported that he had 
worked for the United States Civil Service Commission prior 
to service and after service until November 1947 when he 
began working for the Railroad Retirement Board.  He stated 
that he had lost 4 or 5 days from work during the past year 
but that there were many other days when he should have been 
off.

By a decision dated in September 1949, the Board denied 
ratings in excess of 10 percent for loss of skull bone and 
for lumbosacral strain.  The Board held that the veteran was 
entitled to a 50 percent rating for residuals of traumatic 
encephalopathy, effective from February 26, 1949, the date of 
reduction in the former combined rating.

By a rating decision dated in January 1950, the veteran's 
service-connected disabilities were rated as follows:  (1) 
encephalopathy, traumatic, rated as 50 percent disabling from 
February 26, 1949; (2) skull loss, part of, area two tenths 
square inches, rated as 10 percent disabling from February 
26, 1949; (3) lumbo-sacral strain, chronic, rated as 10 
percent disabling from February 26, 1949; and (4) malaria, 
rated as 0 percent disabling from February 26, 1949.  The 
combined rating for the service-connected disabilities was 60 
percent from February 26, 1949.

The evidence at the time of the RO's 1977 rating actions 
includes a March 1976 letter from Dr. R. C. Llewellyn, a 
private physician.  Dr. Llewellyn noted that the veteran's 
tantalum parietal skull plate, "which as inevitably the 
case, has now become increasingly painful and prominent."  
He had episodic irritation and inflammation of this area and 
on at least one occasion had frank suppuration and infection.  
He had not had convulsions and had no evidence of brain 
problems to date.  Examination revealed some minor induration 
of the scar and involved scalp area with marked local 
tenderness of the scalp.  Dr. Llewellyn felt that surgical 
removal of the plate was warranted but advised the veteran 
that his headaches would not necessarily be lessened by such 
surgery.

The veteran was hospitalized at the Hotel Dieu Hospital from 
May to June 1976.  The inpatient admitting records indicate 
an admitting diagnosis of acute osteomyelitis.  At the time 
of the hospitalization, he was employed as a district manager 
of the United States Railroad Retirement Board.  He 
complained of tenderness at the site of his cranioplasty with 
recurrent episodes of inflammation, vertigo, and tinnitus.  A 
case history notes that the veteran's in-service gunshot 
wound resulted in a depressed skull fracture, right 
hemiplegia and aphagia all of which cleared within a year 
following the injury.  It was also noted that the veteran's 
Vitallium metallic implant had been tolerated by the veteran 
for some 30 years.  However, over the past 2 years, the plate 
had become increasingly tender and a source of local 
irritation to the scalp.  He reported a history of cellulitis 
of the scalp in 1961 which responded to oral antibiotic and 
he had no further incident up until the present inpatient 
admission.  On June 1, 1976, he underwent removal of the 
hypersensitive tantalum skull plate.  There was no evidence 
of infection and the skull defect was filled with fibrous 
tissue which had calcified.  There was no obvious 
complication and the veteran did not require blood 
transfusion.  Postoperative course was unremarkable; however, 
the veteran still continued to have some difficulties with 
dizziness.  Final diagnosis was recurrent episode of 
infection of old cranioplasty.

A July 1976 statement from Dr. Llewellyn indicates that the 
veteran's postoperative course was unremarkable with the 
exception of rather marked dizziness.  An ENT consultation 
was obtained and it was felt that the veteran was 
experiencing post concussive syndrome.  It was noted that the 
site of the veteran's Tantalum cranioplasty excision was 
tender, swollen, and red to inspection.  He had rather severe 
positional dizziness and marked inward tension as a 
consequence of the stress and reactivation of his old post 
concussive and brain injury syndrome and some activity of his 
current gastric status.  It was noted that the veteran had an 
inability to effectively compete in a work assignment due to 
his condition.  

A letter dated in August 1976 from the United States Civil 
Service Commission indicates that the veteran's application 
for disability retirement had been approved and his last day 
in pay status would be August 1977.  

A letter from the veteran's representative dated in October 
1976 indicates that the veteran was required to retire from 
his job with the U.S. Railroad Retirement Board due to his 
service-connected head injury.  It was noted that the 
veteran's physician had advised him to retire due to his 
disability.  The veteran's representative requested that a 
100 percent rating be issued based on individual 
unemployability.  

A November 1976 statement from an official of the U.S. 
Railroad Retirement Board indicates that the veteran had 
begun his employment in November 1947.  It was noted that 
veteran requested that his name be removed from the 
conference team due to his medical condition.  

In November 1976, the veteran was afforded neurological and 
orthopedic examinations by VA for disability evaluation 
purposes.  On the portion of the examination report completed 
by the veteran, he reported that he had been employed by the 
U.S. Railroad Retirement Board from November 1947 until May 
1976 and that he had been placed on disability retirement due 
to old head injury received in combat during World War II.  
He stated that his complaints included severe head pains with 
tenderness and soreness in the left side and rear of his 
head.  He still had dizziness and affected vision.  He stated 
that the condition had caused him to become very nervous, 
irritable and short-tempered.  He also stated that he became 
confused easily and had trouble comprehending and remembering 
things.  Upon exertion, his headaches and pains became more 
severe.  He was having difficulty in sleeping and felt 
fatigued all the time.

The report of VA neurological examination in November 1976 
reflects that the physician noted that the veteran had 
suffered a gunshot wound to the left parietal region in 1944.  
The veteran reported that he was paretic on the right side of 
his body and had trouble with speech for a long period.  This 
improved and the only residual deficit the veteran now had 
was incoordination of the right hand for fine movements.  He 
began having difficulties with the tantalum plate around 
1961, at which time he had a significant superficial 
infection of the parietal scalp which was treated with 
antibiotics and resolved.  He again began to have 
difficulties at least 2 years ago, at which time he developed 
severe headaches over the left parietal region.  Again in 
February 1976 he developed pain, swelling and inflammation of 
his left parietal scalp region and the tantalum plate was 
removed by Dr. Llewellyn in June.  The veteran reported 
significant discomfort of the left parietal region with 
swelling and tenderness in that area.  These symptoms were 
with him all the time, but were occasionally worse at night.  
In addition, the pain continued to radiate into the left 
occipital region and to the left posterior cervical region.  
The veteran also experienced periods of tension associated 
with this and periods where he "draws up and feels somewhat 
confused."

Neurology examination in November 1976 revealed the veteran 
to be alert and oriented.  His cranial nerves were intact and 
his gross motor strength was normal in all extremities.  
However, fine coordinated movements were deficient in his 
right hand.  Superficial sensation was normal; however, he 
had a problem with graphesthesia and stereognosis in the 
right upper extremity.  Cerebellar testing was normal.  Gait 
and station were also normal.  Romberg was negative.  There 
were no pathologic reflexes.  Examination of the left 
parietal scalp region revealed a skull deficit.  The area was 
tender.  There was no obvious swelling or fluctuation.  The 
neurology examination resulted in the following impressions:  
(1) status post removal of tantalum plate from left parietal 
skull with secondary pain in that region, and (2) vertigo, 
tinnitus and anxiety, related to post-traumatic syndrome.

The veteran was also provided an orthopedic examination by VA 
in November 1976 for disability evaluation purposes.  It was 
reported that the veteran complained of frequent low back and 
sacro-iliac pain.  Examination revealed that he was in no 
apparent pain and ambulated normally.  He was able to stand 
on his toes and heels and to do knee bends completely.  No 
deformity was seen in the spine and no tenderness was present 
in the lower back over the sacro-iliac area.  He appeared to 
have a full range of motion in all his joints including the 
back and the knees.  Straight leg raising was 75 degrees.  X-
rays revealed narrowing of the L3-L4 and L5-S1 spaces.  The 
diagnosis was chronic lumbosacral strain, traumatic.

By means of a June 21, 1977, rating action the RO confirmed 
and continued the previous ratings for the veteran's service-
connected disabilities and denied his claim of entitlement to 
TDIU benefits.  In the June 1977 rating action, the RO 
discussed what evidence it considered when it found that TDIU 
benefits were not warranted.  Specifically, the RO addressed 
evidence received from the veteran's employer which showed 
that he last worked as a District Manager in May 1976 and was 
placed on Disability Retirement; the veteran's in-service 
history of a gunshot wound; his post service hospitalization 
in 1976; and the results of the November 1976 VA examination.  
The RO found that no increase was warranted in the 
evaluations for the veteran's service-connected back and 
traumatic encephalopathy.  The RO noted that the evidence 
showed that the veteran was able to function with his 
disabilities for many years and that surgery should remedy 
the problem with his skull defect.  It was determined that 
the disabilities should not preclude some form of 
substantially gainful employment.  

The veteran was informed of the June 1977 rating action by 
letter dated July 1, 1977.  The veteran was furnished with a 
copy of his appellate rights.  However, the evidence does not 
show that he filed a notice of disagreement of this decision.  

In July 1977, the RO received additional medical evidence 
showing that the veteran was again admitted to the Hotel Dieu 
hospital on May 23, 1977, for evaluation of continuing post 
injury and post-operative problem with headache.  It was 
reported that there still remained a bone defect evident on 
the current X-rays of the skull and that an EMI scan revealed 
abnormality with minimal focal left frontal parietal atrophic 
changes which represented a component of his old injury with 
maturing of the blood vessels.  The brain scan itself was 
normal as was the brain wave test.  X-rays of the neck 
revealed C6-C7 cervical disc which was an acquired problem 
perhaps not related to the war injury.  The veteran was 
treated with physical therapy and had a suboccipital nerve 
block.  It was noted that despite becoming more comfortable 
from the evaluation and treatment, the veteran remained 
totally disabled and unable to work.  It was reported that 
this represented the opinion of the treating medical 
internist and the neurosurgeon.  The final diagnoses were as 
follows:  cephalgia suboccipital neuralgia; post injury skull 
defect; tinnitus; and gastritis.

After consideration of this additional evidence, the RO 
issued a Confirmed Rating Decision dated August 22, 1977, 
that continued the denial of entitlement to TDIU benefits.  
In this decision, the RO noted that the hospital summary did 
not warrant a grant of a total rating due to unemployability.  
The veteran was informed of this continued denial of his 
claim for TDIU benefits and furnished with a copy of his 
appellate rights by letter dated August 26, 1977.

In August 1977, the RO received additional medical evidence.  
In an August 1977 letter, Dr. Llewellyn reported that the 
veteran's present neurological symptoms and signs were those 
of residual brain damage and an aging veteran.  It was felt 
that the veteran's disability status was permanent and total 
due to his inability to be reasonable comfortable in any work 
assignment outside the home.  Additionally, an August 1977 
letter from Dr. A. Failla notes that the veteran was treated 
from an otology standpoint for symptoms of vertigo.  
Diagnoses were as follows:  (1) bilateral neuro-sensory 
deafness very likely secondary to an in-service head injury; 
and (2) labyrinthitis secondary to circulatory deficiency and 
emotional stress.  Dr. Failla recommended that the veteran be 
removed from any strenuous activities, particularly where 
there was undue pressure.  The RO also received records from 
the U.S. Civil Service Commission noting that the veteran 
received a disability retirement as he was unable to perform 
the duties of his position and that no other position was 
offered. 

In September 1977, the RO issued a confirmed rating decision 
denying an increased disability rating in excess of 50 
percent for his traumatic encephalopathy.  However, the issue 
of entitlement to TDIU benefits was not addressed in this 
decision.  The rating action indicates that the RO considered 
the additional private medical statements and found that the 
statements contained no facts or findings to warranted 
increased compensation.

In October 1999, the veteran submitted a statement in which 
he asserted that the prior RO decisions of 1977 were based on 
CUE.  He contended that the evidence showed that he was 
forced to retire due to service-connected disability.  Based 
upon VA medical records, including reports of examinations, 
dated in 1999, the RO in February 2000 established service 
connection for post-traumatic stress disorder, rated 70 
percent disabling from October 1999, and held that the 
veteran was entitled to total rating based on individual 
unemployability, also effective from October 1999.  The RO 
determined that the prior rating decision of June 21, 1977, 
did not contain CUE.

In his March 2000 notice of disagreement, the veteran asserts 
that the June 21, 1977 rating action contains CUE.  He 
contended that the RO did not consider evidence that was of 
record at the time that the June 1977 rating action was 
rendered.  In particular, he contends that the RO did not 
consider information from the Civil Service Commission and a 
letter from his private physician.

After being furnished with a May 2000 Statement of the Case, 
the veteran submitted a substantive appeal in November 2000 
contending that evidence of record was not considered in 
1977.  He specifically indicated that information from the 
Civil Service Commission was not considered and that an 
August 1977 letter from Dr. Llewellyn was not considered.  

At hearings before the RO in March 2001 and the Board in 
April 2002, the veteran asserted that there was CUE in the 
way that his claim for TDIU benefits was adjudicated by the 
RO in 1977.  He indicated that a statement from Dr. Llewellyn 
dated in August 1977 indicated that he was 100 percent 
disabled due to inability to be reasonable comfortable in any 
work assignment.  Also, he cited personnel records from his 
employer which show that he was retired due to disability 


Legal Criteria:  The Board notes that, under 38 C.F.R. 
§§ 3.104(a), 3.105(a) and 20.1103 taken together, a rating 
decision is final and binding in the absence of CUE.  Under 
38 C.F.R. 3.105(a), "[p]revious determinations which are 
final and binding . . . will be accepted as correct in the 
absence of clear and unmistakable error."  A decision which 
constitutes a reversal of a prior decision on the grounds of 
CUE has the same effect as if the corrected decision had been 
made on the date of the reversed decision. 38 U.S.C.A. 
§ 7105; 38 C.F.R. § 3.105(a).  The United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) (hereinafter, 
"the Court") has provided the following guidance with 
regard to a claim of CUE:

In order for there to be a valid claim of 
'clear and unmistakable error,' there 
must have been an error in the prior 
adjudication of the claim.  Either the 
correct facts, as they were known at the 
time, were not before the adjudicator or 
the statutory or regulatory provisions 
extant at the time were incorrectly 
applied.  The claimant, in short, must 
assert more than a disagreement as to how 
the facts were weighed or evaluated.  

Russell v. Principi, 3 Vet. App. 310, 313 (1992) (en banc).  
The Court in Russell further stated:

Errors that would not have changed the 
outcome are harmless; by definition, such 
errors do not give rise to the need for 
revising the previous decision.  The 
words 'clear and unmistakable error' are 
self-defining.  They are errors that are 
undebatable, so that it can be said that 
reasonable minds could only conclude that 
the original decision was fatally flawed 
at the time it was made.  A determination 
that there was a 'clear and unmistakable 
error' must be based on the record and 
the law that existed at the time of the 
prior AOJ [agency of original 
jurisdiction] or Board decision.

Russell, 3 Vet. App. at 313-314; see also Bustos v. West, 179 
F.3d 1378 (Fed. Cir. 1999).

In determining whether there is CUE, the doctrine of 
resolving reasonable doubt in favor of the veteran is not for 
application, inasmuch as error, if it exists, is undebatable, 
or there was no error within the meaning of 38 C.F.R. 
§ 3.105(a).  Russell, 3 Vet. App. at 314; see also Yates v. 
West, 213 F.3d 1372 (2000).

The Board wishes to emphasize that the Court has consistently 
stressed the rigorous nature of the concept of CUE.  "Clear 
and unmistakable error is an administrative failure to apply 
the correct statutory and regulatory provisions to the 
correct and relevant facts; it is not mere misinterpretation 
of facts." Oppenheimer v. Derwinski, 1 Vet. App. 370, 372 
(1991).  "'Clear and unmistakable error' requires that 
error, otherwise prejudicial, must appear undebatably."  
Akins v. Derwinski, 1 Vet. App. 228, 231 (1991).  "It must 
always be remembered that clear and unmistakable error is a 
very specific and rare kind of 'error'."  Fugo v. Brown, 6 
Vet. App. 40, 43 (1993).  In Russell, Fugo and other 
decisions, the Court has emphasized that merely to aver that 
there was CUE in a rating decision is not sufficient to raise 
the issue.  The Court has further held that simply to claim 
CUE on the basis that previous adjudications had improperly 
weighed the evidence can never rise to the stringent 
definition of CUE.

The determination regarding CUE must be made based on the 
record and the law that existed at the time the decision was 
made.  Damrel v. Brown, 6 Vet. App. 242, 245 (1994); Russell 
at 314.  Evidence that was not of record at the time of the 
decision cannot be used to determine if CUE occurred.  See 
Porter v. Brown, 5 Vet. App. 233 (1993).

In Luallen v. Brown, the Court provided several examples of 
situations that are not CUE.  These include the following: 
(1) change in diagnosis, such as a new medical diagnosis that 
"corrects" an earlier diagnosis which was considered in a 
final rating decision; (2) failure by VA to fulfill the duty 
to assist the claimant; or, (3) disagreement as to how the 
facts were weighed or evaluated.  8 Vet. App. 92, 94 (1996). 

Regulations in effect in 1977 provided, in pertinent part, 
that VA would grant a total rating for compensation purposes 
based on unemployability when the evidence shows that the 
appellant is precluded, by reason of his service-connected 
disabilities, from obtaining and maintaining any form of 
gainful employment consistent with his education and 
occupational experience.  38 C.F.R. §§ 3.340, 3.341, 4.16 
(1977).  If the schedular rating is less than total, a total 
disability rating can be assigned based on individual 
unemployability if the veteran is unable to secure or follow 
a substantially gainful occupation as a result of service-
connected disability, provided that the veteran has one 
service-connected disability rated at 60 percent or higher; 
or two or more service-connected disabilities, with one 
disability rated at 40 percent or higher and the combined 
rating is 70 percent or higher.  For the above purpose of one 
60 percent disability, or one 40 percent disability in 
combination, the following will be considered as one 
disability:  (1) Disabilities of one or both lower 
extremities, including the bilateral factor, if applicable; 
(2) disabilities arising from a common etiology or single 
accident; (3) disabilities affecting a single body system; 
(4) multiple injuries incurred in action, (5) multiple 
disabilities incurred as a prisoner of war.  38 C.F.R. § 
4.16(a) (1977).  All veterans who are shown to be unable to 
secure and follow a substantially gainful occupation by 
reason of service-connected disability shall be rated totally 
disabled.  38 C.F.R. § 4.16(b) (1977).


Analysis:  The veteran asserts, in essence, that the 1977 
rating decisions that denied entitlement to TDIU benefits 
were clearly and unmistakably erroneous because the medical 
evidence available at that time clearly showed that he was 
unable to continue working because of his service-connected 
disabilities.  The Board notes that the veteran was notified 
of each of these decisions and furnished with his appellate 
rights, but he did not file an appeal thereafter.  Therefore, 
the RO denials of TDIU benefits in 1977 are final in the 
absence of CUE.  38 U.S.C.A. § 7105(c); 38 C.F.R. § 3.105.  

In assessing whether the rating actions issued in 1977 were 
undebatably erroneous in concluding that the veteran's 
service-connected disabilities did not preclude substantially 
gainful employment, the Board must limit its review to the 
evidence that was of record at the time that the decisions 
were issued.

The evidence of record at the time that the RO denied the 
veteran's claim for TDIU benefits in 1977 shows that the 
veteran served during World War II and injured his back 
during a parachute jump and then sustained a compound, 
comminuted, fracture of the left parietal bone with 
concussion and cerebral contusion when he was struck by a 
rifle bullet while engaged in action against the enemy in 
France during June 1944.  After he underwent a tantalum 
repair of the skull defect in January 1945, he was diagnosed 
with post-traumatic encephalopathy, manifested by headaches 
and weakness of the right upper extremity.  He was given a 
certificate of disability for discharge in March 1945.  He 
thereafter worked for many years until he experienced 
increasing severity in symptomatology related to his service-
connected residuals of a gunshot wound to the head.  He 
underwent surgery to remove the tantalum plate in June 1976 
and thereafter experienced reactivation of his old post 
concussive and brain injury syndrome.

Following the June 1976 surgery, the veteran experienced 
severe headaches and dizziness, conditions which caused him 
to become very nervous, irritable and short-tempered.  He 
also became confused easily and had trouble comprehending and 
remembering things.  Upon exertion, his headaches and pains 
became more severe.  He had difficulty sleeping and felt 
fatigued all the time.  The neurosurgeon who performed the 
June 1976 surgery offered his opinion in July 1976 that the 
veteran was no longer able to effectively compete in a work 
assignment due to his condition.  The veteran did not return 
to work after the June 1976 surgery and applied for 
disability retirement from his job with the U.S. Railroad 
Retirement Board due to his service-connected head injury.  
His application for disability retirement was approved.

The report of VA neurological examination in November 1976 
reflects that the physician noted that after the tantalum 
plate was removed in June 1976 the veteran reported constant 
discomfort in the left parietal region with swelling and 
tenderness.  The examiner concluded that the veteran suffered 
from vertigo, tinnitus and anxiety related to post-traumatic 
syndrome as well as pain where the tantalum plate had been 
removed.

When the veteran applied for a TDIU rating, he had 
disabilities resulting from common etiology or a single 
accident that, when combined, would have been assigned a 
combined rating of 60 percent.  Therefore, he met the 
schedular-rating-percentage requirements for a TDIU rating 
set forth at 38 C.F.R. § 4.16(a).

By means of a June 21, 1977, rating action the RO denied the 
veteran's claim of entitlement to TDIU benefits.  The RO's 
decision to deny the veteran a TDIU rating was based upon the 
fact that the veteran was able to function with his 
disabilities for many years and a conclusion that the June 
1976 surgery should remedy the problem with his skull defect.  
The fact that the veteran was able to maintain employment 
"with his disabilities" for many years is not competent 
evidence that he was able to maintain employment as of the 
date of the rating or that he would be able to do so in the 
future.  The conclusion that the June 1976 surgery should 
remedy the problem with his skull defect is likewise 
irrelevant as to his ability to maintain employment.  There 
was an unequivocal professional opinion of record that the 
veteran was unemployable as a result of his service-connected 
disabilities.  The VA physicians who examined the veteran in 
November 1976 did not offer any opinion as to the veteran's 
ability to work.  At the time of the June 1977 rating 
decision, there was no medical opinion of record indicating 
that the veteran was capable of employment as of that date.  
The RO did no more than speculate as to the veteran's 
employability and did not point to a single piece of evidence 
supporting its conclusion that the veteran was able to pursue 
substantially gainful employment.  Absence any affirmative 
evidence of employability, the RO's speculation was not a 
legitimate basis for a denial of the veteran's TDIU claim.  
The RO's rejection of the favorable, competent medical 
evidence was not based on any independent medical evidence, 
but was rather based on mere conjecture that the veteran 
would be able to perform substantially gainful work.  Since 
there was competent medical evidence that the veteran was 
unable to work due to service-connected disabilities, and 
since the RO did not rely on any affirmative evidence to the 
contrary, the Board finds that there is no plausible basis in 
the record for the RO's decision and that it was clearly 
erroneous.

In July 1977, the RO received additional medical evidence 
showing that the veteran was again hospitalized for 
continuing post injury and post-operative problems with 
headache.  The physicians who evaluated and treated the 
veteran during his period of hospitalization, including a 
medical internist and a neurosurgeon, were of the opinion 
that the veteran remained totally disabled and unable to 
work.  The final diagnoses included cephalgia suboccipital 
neuralgia and post injury skull defect.

There is no plausible basis in the record for the RO's August 
1977 decision which again denied the veteran's claim for TDIU 
benefits.  Accordingly, this decision is likewise clearly 
erroneous.

Following the August 1977 decision, the RO received 
additional medical evidence.  Dr. Llewellyn again offered his 
opinion that the veteran's disability status was permanent 
and total due to his inability to be reasonable comfortable 
in any work assignment outside the home.  The RO also 
received records from the U.S. Civil Service Commission 
noting that the veteran received a disability retirement as 
he was unable to perform the duties of his position and that 
no other position was offered. 

In September 1977, the RO issued a rating decision; however, 
this rating action did not address the issue of TDIU 
benefits.  As the veteran had a pending claim for TDIU 
benefits and the August 1977 statement from Dr. Llewellyn 
addressed the veteran's employability, the RO's failure to 
address entitlement to TDIU when adjudicating the veteran's 
claim in September 1977 constituted CUE.

There was nothing in the medical evidence of record at the 
time that the RO issued decisions in 1977 to suggest that the 
veteran was not unemployable.  On the contrary, VA 
neurological examination in November 1976 revealed that the 
veteran suffered from pain in the area of his tantalum plate, 
vertigo, tinnitus, and anxiety all related to his service-
connected gunshot wound.  The veteran's private physicians 
offered unequivocal professional opinions that the veteran 
was unemployable due to his service-connected disabilities.  
Because the veteran met the schedular-rating-percentage 
requirements of 38 C.F.R. § 4.16(a), because there was no 
plausible basis in the record for the denial of the claim, 
and because all the medical evidence of record supported the 
claim, the Board finds that the denials of the veteran's TDIU 
claim in 1977 constituted CUE.  Therefore, the veteran's 
appeal is granted.  38 U.S.C.A. §§ 1155, 5107, 7105 (West 
1991 & Supp. 2001); 38 C.F.R. §§ 3.105, 3.340, 3.341, 4.16 
(1977). 


ORDER

As the rating decisions of June and August 1977 which denied 
a TDIU rating contain CUE, the benefit sought on appeal is 
granted. 


		
	Gary L. Gick
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the claim 
on or after November 18, 1988" is no longer a condition for 
an attorney-at-law or a VA accredited agent to charge you a 
fee for representing you.


 

